Title: From George Washington to Robert Carter Nicholas, 2 November 1779
From: Washington, George
To: Nicholas, Robert Carter


        
          Dear Sir,
          Hd Qrs West point Novr 2d 1779.
        
        Colo. Fairfax before he left Virginia last, vested me with powers to superintend his interest in that Country; and till I

accepted the command of the American Army, I attended to it accordingly.
        So soon as I found that private attentions would no longer comport with public duty, and that it was not in my power to do justice to the trust which he had been pleased to repose in me, I acquainted him of it, and in repeated letters requested, that he would appoint some other for his Attorney.
        A few days since, letters from him 3d of Augt 1778 & 23d May 1779 of which I take the liberty to inclose you copies, were presented to me by Mr Willm Lee—The original of the first I have not yet seen.
        These letters are so expressive of the desires of our mutual friend, that I can say nothing in addition to them, unless you will permit me to observe, that the declining state of Colo. Lewiss health (from the Accts I have of it) afford little prospect of an acceptance on his part in case of your refusal; and that I shall be at a loss in making my next application.
        My best respects attend Mrs Nicholas & the rest of yr family—With much esteem & regard I am Dr Sir Yr &c.
        
          G. Washington
        
      